Citation Nr: 1140804	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-35 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include patellofemoral pain syndrome.

2.  Entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefits sought on appeal.

These matters were previously before the Board in June 2011, when the Board denied the claims. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2011 correspondence to the RO, the Veteran's representative requested that a video conference hearing before the Board scheduled for February 2, 2011, be cancelled.

2.  In May 2011, the RO informed the Board that the Veteran's representative had cancelled the February 2011 video conference hearing before the Board, that it had scheduled the Veteran for a Travel Board hearing during the week of June 13-17, 2011, and requested that the Board return the Veteran's claims file.  

3.  On June 6, 2011, the Board issued a decision as to the claims of service connection for a right knee disability, to include patellofemoral pain syndrome, and entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.  



CONCLUSION OF LAW

Vacatur of the June 6, 2011, Board decision addressing the issues of service connection for a right knee disability, to include patellofemoral pain syndrome, and entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome, is warranted.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

In January 2011 correspondence to the RO, the Veteran's representative requested that a video conference hearing before the Board scheduled for February 2, 2011, be cancelled.  In May 2011, the RO informed the Board that the Veteran's representative had cancelled the February 2011 video conference hearing before the Board.  The RO stated that it had scheduled the Veteran for a Travel Board hearing during the week of June 13-17, 2011, and requested that the Board return the Veteran's claims file.  

On June 6, 2011, the Board issued a decision as to the claims of service connection for a right knee disability, to include patellofemoral pain syndrome, and entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome.  

Based on the foregoing, the Board finds that a vacatur of its June 6, 2011, decision is warranted as the Veteran has not been afforded the opportunity to present testimony at a Travel Board hearing prior to Board adjudication of the issues.


ORDER

The June 6, 2011, Board decision addressing the issues of service connection for a right knee disability, to include patellofemoral pain syndrome, and entitlement to service connection for a left knee disability, to include patellofemoral pain syndrome, is vacated. 


REMAND

As the Veteran was not given the opportunity to appear at her scheduled Travel Board hearing before a Veterans Law Judge of the Board at the RO, the RO should reschedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if she fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


